Citation Nr: 1534086	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for residuals from a right (dominant) hand fracture.

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2006, the Veteran filed a claim for an increased disability evaluation for residuals of a right hand fracture, which the RO denied in January 2007 and March 2007.  The Board remanded the claim in October 2011 and February 2014 for further development.  The claims have since returned to the Board.

The Board is satisfied that there was at the very least substantial compliance with its February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue of entitlement to SMC based on the loss of use of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals from a right hand fracture do not result in unfavorable ankylosis of five digits; unfavorable ankylosis of four digits; unfavorable ankylosis of the thumb and any two fingers; favorable ankylosis of five digits; or favorable ankylosis of the thumb and any three fingers.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for residuals of a right hand fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and Social Security Administration Records (SSA) have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The Board finds the examinations to be adequate for rating purposes, as the examiners provided information necessary to rate the service connected disability on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals from a Right Hand Fracture

In January 1970, the Veteran filed a service connection claim for residuals of a right hand fracture, which the RO granted in September 1970 and assigned a 40 percent disability rating under Diagnostic Code 5221 effective January 23, 1970.  In July 2006, the Veteran filed a claim for an increased disability evaluation for residuals of a right hand fracture, which the RO denied in January 2007 and March 2007 rating decisions.  The Board remanded the claim in October 2011 and February 2014 for further development, to include undergoing VA examinations.

The Veteran reported that he finds it difficult to perform minimal day-to-day tasks as the pain in his right hand is so severe it affects his entire body, both physically and emotionally.

During the course of his appeal, the Veteran has undergone multiple VA examinations of his right hand.  Unfortunately, he has also experienced strokes, which the SSA found disabling.  From a review of the evidence, it is clear that the Veteran's right hand causes some impairment as would be expected from a disability rated as 40 percent disabling.  The Board is acutely aware of the Veteran's contentions that he feels his service connected disability is entitled to a higher rating.  As will be discussed, the evidence of record clearly supports the conclusion that the assigned schedular rating for the Veteran's residuals from a right hand fracture is the appropriate rating.

The Veteran is currently rated at 40 percent for residuals of a right hand fracture under Diagnostic Code 5221 for favorable ankylosis of the index, long, ring, and little fingers.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).

Evaluation of ankylosis of the index, long, ring, and little fingers:  (i) If both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the MCP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; and (iv) If only the MCP or PIP is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (5).

The Veteran's right hand limitation of motion of individual digits are not compensable under Diagnostic Codes 5228, 5229, and 5230 as the Veteran was able to achieve gaps of less than one inch with all fingers at the February 2012 and April 2104 VA examinations, as discussed more fully below.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

The other Diagnostic Codes have maximum ratings that are less than or equal to the Veteran's current 40 percent rating (Diagnostic Codes 5219, 5222, 5223, 5224, 5225, 5226, 5227).  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Medical treatment records received after the Veteran's claim for an increased disability rating in July 2006 show that he was treated for his strokes and other non-service connected disorders and do not specifically concern his right hand.  In addition, the medical treatment records also do not contain complaints of any right hand symptoms.

The Veteran has undergone multiple VA examinations.  At an October 2006 VA examination, the Veteran reported pain and having very little endurance, but he had no incoordination or fatigue.  He was able to work on a production line, which did not really require use of his right hand.  He was able to drive a car but did very little work around his house.  On examination, he had no flexion of the MCP joints of the second, third, fourth, and fifth fingers.  He could flex the PIP joints of the second, third, fourth, and fifth fingers to 90 degrees.  He could flex the DIP joints of the second, third, fourth, and fifth fingers to 30 degrees.  He had no extension of the fifth finger.  His right thumb could abduct to 10 degrees and adduct to 30 degrees.  Repetitive motion test resulted in no changes to his coordination, fatigability, endurance, or pain levels.

At a February 2012 VA examination, the Veteran reported pain with occasional feelings of heat.  On examination, there was a less than one inch gap between the thumb pad and fingers with no objective evidence of painful motion.  He also had gaps of less than one inch between the proximal transverse crease of the palm and the ring and little fingers with no objective evidence of painful motion.  He had no limitation of extension in his index or long fingers with no objective evidence of painful motion.  Repetitive motion test resulted in no additional limitation of motion or increased gap spaces of his fingers.  The Veteran's residuals of a right hand fracture resulted in less movement than normal of the index, long, ring, and little fingers, and weakened movement of all fingers and the thumb.  He had atrophy to the right dorsal musculature.  He did not have tenderness or pain to palpation of the joints of the right hand.  He had 4/5 right hand grip strength.  He had ankylosis of the right long, ring, and little fingers MCP joints.  The examiner indicated that the Veteran's right hand did not have functional impairment that would be equally well served by an amputation with prosthesis.

At an April 2014 VA examination, the Veteran reported severe limitations of functions of the right hand, but he also reported having little pain.  He reported paresthesias but without numbness.  He was able to use his right hand to feed himself and brush his teeth.  On examination, there was a less than one inch gap between the thumb pad and fingers with no objective evidence of painful motion.  He also had gaps of less than one inch between the proximal transverse crease of the palm and the index, ring and little fingers with no objective evidence of painful motion.  He had no limitation of extension in his index or long fingers with no objective evidence of painful motion.  Repetitive motion test resulted in no additional limitation of motion or increased gap spaces of his fingers.  The Veteran's residuals of a right hand fracture resulted in less movement than normal of the index, long, ring, and little fingers, and weakened movement of all fingers and the thumb.  He had 3/5 right hand grip strength.  He had ankylosis of the MCP joints of the long, ring, and little fingers.  The examiner indicated that the Veteran's right hand did not have functional impairment that would be equally well served by an amputation with prosthesis.  The examiner reported that the Veteran's residuals from a right hand fracture impacted his ability to work as he had very limited function of the right hand with markedly decreased range of motion, decreased fist formation, and decreased grip strength, which would have a profound negative impact on his ability to engage in an occupation requiring grip, fine motor manipulation, and rapid or repetitive motion of the digits of the right hand.

In order to warrant a rating in excess of 40 percent for a disability in the dominant hand, the evidence must show unfavorable ankylosis of five digits of one hand (60 percent under Diagnostic Code 5216); unfavorable ankylosis of four digits on one hand (50 percent for the index, long, right, and little fingers and 60 percent for the thumb and three fingers under Diagnostic Code 5217); unfavorable ankylosis of the thumb and any two fingers on the affected hand (50 percent under Diagnostic Code 5218); favorable ankylosis of five digits of one hand (50 percent under Diagnostic Code 5220); or favorable ankylosis of the thumb and any three fingers (50 percent under Diagnostic Code 5221).

Here, the Veteran was found to have ankylosis in three fingers of his right hand, but it did not include the thumb, meaning that a 40 percent would be the highest rating available.

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the Veteran's residuals of a right hand fracture, as unfavorable ankylosis of any joint, favorable ankylosis of all five digits, or favorable ankylosis of the thumb and any three fingers have not been shown.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the February 2012 and April 2014 VA examiners noted that repetitive motion test resulted in no additional limitation of motion or increased gap spaces of his right hand fingers.  The Veteran retained 4/5 strength at the February 2012 VA examination and retained 3/5 strength at the April 2014 VA examination.  Thus, greater ratings are not warranted under DeLuca.  That is, pain has not been shown to be so functionally limiting that the Veteran effectively has ankylosis in more than three fingers or in his thumb.

Accordingly, a schedular rating in excess of 40 percent for the Veteran's residuals of a right hand fracture is denied.



Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected disability is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's service connected disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 40 percent rating under Diagnostic Code 5221 for his residuals of a right hand fracture.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's service connected disability is unique or unusual in any way.  While the Veteran reported that his disability affected his ability to use his right hand, and the April 2014 VA examiner reported that the Veteran's service connected disability impacted his ability to work, the Veteran was still able to use his hand to feed himself and brush his teeth.  In addition, while the Veteran reported that he has significantly functional limitations, it appears that his current limitations are the result of multiple strokes and not solely due to his service connected disability.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of any of his right hand disability.  In addition, while the April 2014 VA examiner noted that the Veteran's service connected disability would have a profound negative impact on his ability to engage in an occupation requiring grip, fine motor manipulation, and rapid or repetitive motion of the digits of the right hand, the record contains no credible opinion evidence suggesting that the Veteran is unable to perform any occupation due to his residuals from a right hand fracture.  Thus, the Board finds that Rice is inapplicable.


ORDER

A rating in excess of 40 percent for residuals of a right hand fracture is denied.


REMAND

In a June 2015 brief, the Veteran's representative raised the issue of entitlement to SMC for the loss of use of the right hand.  While the Board has jurisdiction over this matter as SMC is not a separate claim but a single claim with the claim for an increased disability rating for the right hand.  However, in order to avoid any prejudice to the Veteran, a remand will provide an opportunity for the Agency of Original Jurisdiction (AOJ) to adjudicate this issue in the first instance, and if necessary, issue a supplemental statement of the claim (SSOC).




Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for SMC, including entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k), based on loss of use of a hand.

If the SMC benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


